DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-25 are allowed for the reasons stated in the previous office action.
In regard to claims 26-29, the prior art does not disclose a computer readable medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
	detect the second environmental characteristic in the second region of interest during operation to enable control of the second load control device in response to the second environmental characteristic; store the configuration data to enable the detection of the fist environmental characteristic and the second environmental characteristic; retrieve a second image of the space; detect, in the second image, at least one of the first environmental characteristic in the first region of interest or the second environmental characteristic in the second region of interest; and responsive to detection of the at least one of the first environmental characteristic or the second environmental characteristic, execute at least one of the first control strategy to control the first load control device or the second control strategy to control the second load control device, as stated in claim 26.	
In regard to claims 30-33, the prior art does not disclose a computer readable medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
configure, based on the selected control strategy, operation of the visible light sensor in response to identifying the object having the selected object type in the first image, wherein the visible light sensor is configured without transmitting the at least one image of the space; retrieve a second image of the space; detect, in the second image, the object having the object type for which the operation of the visible light sensor has been configured; and execute the operation to enable the selected control strategy in response to the detection of the identified object in the second image, as stated in claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs